             Case 3:17-cv-05187-RBL Document 102 Filed 07/20/20 Page 1 of 2



 1                                                     HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 8
        PATRICK K GIBSON,                                CASE NO. C17-5187RBL
 9
                              Plaintiff,                 ORDER
10               v.

11      WASHINGTON STATE
        DEPARTMENT OF CORRECTIONS,
12
                              Defendant.
13

14
            THIS MATTER is before the Court on Magistrate Judge Christel’s Report and
15
     Recommendation [Dkt. # 97], recommending that this Court Grant Defendant’s Motion for
16
     Summary Judgment [Dkt. # 87]. The Court has reviewed the file and Plaintiff Gibson’s
17
     Objections [Dkt. # 99], and Defendant’s Response [Dkt. # 101].
18
            (1) The Report and Recommendation is ADOPTED;
19
            (2) Defendant’s Motion for Summary Judgment [Dkt. # 87] is GRANTED, Plaintiff
20
     Gibson’s remaining claims are DISMISSED with prejudice, and this case is closed.
21
            The Clerk is directed to send copies of this Order to Gibson, Defendant’s counsel, and to
22
     the Hon. David W. Christel.
23

24


     ORDER - 1
             Case 3:17-cv-05187-RBL Document 102 Filed 07/20/20 Page 2 of 2



 1         IT IS SO ORDERED.

 2         Dated this 20th day of July, 2020.



                                                A
 3

 4
                                                Ronald B. Leighton
 5                                              United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
